DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 19 May 2022.
Claims 7 and 17 are cancelled.
Claims 2-6, 8-9, 12-16, and 18-19 are original.
Claims 1, 10-11, and 20 are currently amended.
Claims 1-6, 8-16, and 18-20 are pending.

The label “EN” indicates an examiner’s note.


 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190108322 A1) in view of Jiang (JIANG, Z .et al, “Efficient extraction of networks from three-dimensional porous media,” Water Resources Research, November 30, 2007, 17 pages, Vol. 43, No.12. [NPL C17 on IDS filed 16 August 2019]).

Regarding claim 1, Zhang discloses a method for estimating the release profile of a device for releasing a compound (title: “SYSTEM AND METHOD FOR COMPUTING DRUG CONTROLLED RELEASE PERFORMANCE USING IMAGES”; [0014]: “An embodiment according to the invention relates to a method which evaluates and predicts the active pharmaceutical ingredient release rate for a controlled release drug or medical devices”; [0046]: “Optionally, modify the three-dimensional digital representation of the drug release system and repeat features #2-#6 with one or multiple iterations to achieve a specific release profile.” EN: These citations are exemplary. As indicated by the title, much of the disclosure is related to estimating a release profile for compound releasing devices.), the method comprising:
receiving an x-ray computed tomography (XRCT) image of the device, the device comprising particles of the compound embedded in a plurality of pores in a matrix ([0020]-[0021]: “Imaging is conducted on a representative drug sample that is subjected to a release evaluation, where, 1.1 The imaging devices can be computed tomography (CT or MicroCT),”; [0132]: “It requires MicroCT data imaged at 0.5-2 μm resolution to capture a representative network of the interconnected drug phase”; [0147]: “The module 1222 takes, as its input, greyscale values of imaging data 1234, for example, which can, for example, be MicroCT images or other physical imaging data taught herein.”);
generating an unlabeled mask from the XRCT image, the unlabeled mask identifying pores and necks connecting at least some of the pores ([0054]: “In other related embodiments, constructing the three-dimensional digital representation of the release system may comprise performing image segmentation of the physical imaging data to identify material phases in the physical imaging data.”; [0055]: “Each intermediate release stage microstructure may comprise an amount of pharmaceutical ingredient remaining, an amount of pharmaceutical ingredient released to produce porous volume”; [0095]: “For an embodiment of the invention, drug volume fraction is used as a REV criterion. … The smallest feature, i.e., the smallest possible drug particle and its connection to its neighbor particle (called neck) is 0.1 μm in theory.  … Volume fraction REV evaluation starts with a small volume, e.g., lO0xlO0xlOO voxels, and progressively increases the volume, e.g., by 100 voxels in all three dimensions per step. At each intermediate step, the volume fraction is assessed on a sub-volume of 200x200x200, or 300x300x300, and so on. If the volume fraction reaches a substantially constant value, a REV is obtained.” EN: From [0055] it is demonstrated that the ingredient fraction is a pore fraction, i.e. when released it is the pore volume fraction. [0124]: “(such as simplifying connected voxels of a material phase into a pore network model with balls and sticks)” EN: the balls and sticks are pores and necks.);
retrieving a model for estimating the release profile of the device based on pore volume and connectivity ([0098]: “After the REV criterion has been met (308), release simulation (309) is then conducted on the three-dimensional volumetric digital representation of the drug release system to predict the drug release profile, such as FIG. 2.” EN: the simulation model is the model for estimating. It is based on the REV which is based on the pore volume and connectivity as shown for the preceding limitation); and
estimating the release profile of the device based on the retrieved model and the pore volume and connectivity for each of the one or more pores ([0098]: as shown for the preceding limitation, e.g. “to predict the drug release profile”; see also [0108]-[0130] describing the simulation and estimating and culminating in “The result of the embodiment of FIG. 5 is the drug release rate, 514”).
Zhang does not explicitly disclose in response to performing an erosion/dilation process on the unlabeled mask:
removing the necks connecting at least some of the pores, and
segmenting the unlabeled mask into disconnected pores;
labeling the disconnected pores;
extracting, using the labeled pores, a set of features including a pore volume and connectivity.
However, Jiang teaches in response to performing an erosion/dilation process on the unlabeled mask (P7:§3.4.2.1:¶1: “An example of a surface skeleton is shown in Figure 4b. First, a 3  3 3 constructing element is chosen and then a morphological opening (dilating after eroding) is conducted, to remove all tiny isolated pores (not connected to any boundary).”):
removing the necks connecting at least some of the pores (P7:§3.4.2.1:¶1: “An example of a surface skeleton is shown in Figure 4b. First, a 3  3 3 constructing element is chosen and then a morphological opening (dilating after eroding) is conducted, to remove all tiny isolated pores (not connected to any boundary).” EN: see also instant specification at [0048]), and
segmenting the unlabeled mask into disconnected pores (P7:§3.4.2.1:¶1: “An example of a surface skeleton is shown in Figure 4b. First, a 3  3 3 constructing element is chosen and then a morphological opening (dilating after eroding) is conducted, to remove all tiny isolated pores (not connected to any boundary).” EN: as indicated by “isolated” the resized (dilated) pores are disconnected, i.e. this is the result of the erosion dilation process, see also instant specification at [0048]; P9:§4.1.3: “The main idea is that the node (pore body) volume will be partitioned by an inscribed sphere and separated from bonds by a plane that is normal to the network skeleton. Results of this operation are illustrated in Figures 6g and 6h.”);
labeling the disconnected pores (P7:§3.4.2.1:¶1: “Then, the HK algorithm is used to determine all larger isolated foreground 26-components (pores), which are then removed, i.e., replaced by solid. A similar operation is performed to determine all isolated solid parts (cavities) and to replace them subsequently by pores.” EN: relabeling as solid and pore respectively.);
extracting, using the labeled pores, a set of features including a pore volume and connectivity (P2:¶1: “The lengths and volumes of bonds and nodes also need to be computed.”; P2:§1.1:¶2: “Therefore, instead of defining pore bodies and pore throats, we can easily treat pore systems by simply identifying pore junctions (related to nodes) and nonjunctions (related to bonds). Then the next step is to partition these objects and to measure their geometrical features such as volumes, radii and shape factors”; P2:§1.3:¶2: “We also investigate the extracted GT network, relative to using it for the prediction of flow, which involves determination of the geometry of cross sections and the corresponding calculation of radii and volume of nodes and bonds, length of bonds, etc. The calculations of hydraulic radii and volume depend on the partitioning of the pore space”; P9:§4.2:¶1: “After the node and bond network has been created from the GT network of the pore space, most of its geometrical and topological properties (node coordination number, genus, etc.) can be directly calculated”; EN: see also P9:§4.1.3 regarding volume; coordination number is a connectivity feature, i.e. “connectivity number” see instant specification at [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zhang in view of the teachings of Jiang to include “in response to performing an erosion/dilation process on the unlabeled mask: removing the necks connecting at least some of the pores, and segmenting the unlabeled mask into disconnected pores; labeling the disconnected pores; extracting, using the labeled pores, a set of features including a pore volume and connectivity” by using Jiang’s methods of network extraction since Zhang discloses that alternative methods may be used ([0124]) and Jiang discloses the suitability of the use of the extracted pore network models in percolation simulations (Jiang:P12:¶1: “We have implemented our extracted GT networks in the network model of Valvatne and Blunt [2004], … Two-phase flow processes are simulated according to invasion-percolation principles. Further details of this network model can be found in the paper by Valvatne and Blunt [2004]”, i.e. one could expect successful use of Jiang’s extracted pore network models in the percolation simulation processes of Zhang.

Regarding claim 2, Zhang discloses the method of claim 1 (as shown above).
Zhang does not explicitly disclose wherein the XRCT image is a voxel-based virtual 3D model of the device with a maximum resolution of one micron.
However, Zhang teaches wherein the XRCT image is a voxel-based virtual 3D model of the device with a [overlapping range of] resolution of one micron ([0132]: “It requires MicroCT data imaged at 0.5-2 μm resolution to capture a representative network of the interconnected drug phase”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zhang in view of the further teachings of Zhang to include “wherein the XRCT image is a voxel-based virtual 3D model of the device with a maximum resolution of one micron” by using microCT imaging since ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’ [MPEP 2144.05].

Regarding claim 3, Zhang discloses the method of claim 1 (as shown above).
Zhang does not explicitly disclose wherein the connectivity for a given pore is a connectivity number representing a number of other pores the given pore is connected to.
However, Jiang teaches wherein the connectivity for a given pore is a connectivity number representing a number of other pores the given pore is connected to (P3:¶1: “It is generally recognized that the coordination number is a local topological property and is not enough for the statistical analysis of global fluid flow. Therefore the Euler characteristic (also called Euler number) and connectivity coefficient are introduced as additional descriptors of the pore network topology”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zhang in view of the teachings of Jiang to include “wherein the connectivity for a given pore is a connectivity number representing a number of other pores the given pore is connected to” by using Jiang’s methods of network extraction since Zhang discloses that alternative methods may be used ([0124]) and Jiang discloses the suitability of the use of the extracted pore network models in percolation simulations (Jiang:P12:¶1: “We have implemented our extracted GT networks in the network model of Valvatne and Blunt [2004], … Two-phase flow processes are simulated according to invasion-percolation principles. Further details of this network model can be found in the paper by Valvatne and Blunt [2004]”, i.e. one could expect successful use of Jiang’s extracted pore network models in the percolation simulation processes of Zhang.
	
Regarding claim 4, Zhang discloses the method of claim 3 (with Jiang, as shown above), wherein the retrieved model is a minimalistic model for determining the release profile of the device based on the pore volume  (as shown for claim 1) and the connectivity number for each of the one or more pores (as shown for claim 3, i.e. via the use of the extracted pore network).

Regarding claim 5, Zhang discloses the method of claim 1 (as shown above).
Zhang does not explicitly disclose wherein the connectivity is a connectivity matrix identifying the other pores each pore of the one or more pores is connected to.
However, Jiang discloses wherein the connectivity is a connectivity matrix identifying the other pores each pore of the one or more pores is connected to (P7:fig 5 c, P8:fig 6 g-h and P9:§4.1.4: “The bond is a pore element that links node(s). After removing all backbones of pore bodies, the remaining voxels in the skeleton can be clustered into backbones of different bonds (pore throats) (see Figures 6g and 6h). Figure 5c shows the results of applying our algorithm to the generation of the node and bond network for a sandstone sample.” EN: the cluster is the matrix of connected pores).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zhang in view of the teachings of Jiang to include “wherein the connectivity is a connectivity matrix identifying the other pores each pore of the one or more pores is connected to” by using Jiang’s methods of network extraction since Zhang discloses that alternative methods may be used ([0124]) and Jiang discloses the suitability of the use of the extracted pore network models in percolation simulations (Jiang:P12:¶1: “We have implemented our extracted GT networks in the network model of Valvatne and Blunt [2004], … Two-phase flow processes are simulated according to invasion-percolation principles. Further details of this network model can be found in the paper by Valvatne and Blunt [2004]”, i.e. one could expect successful use of Jiang’s extracted pore network models in the percolation simulation processes of Zhang.

Regarding claim 6, Zhang discloses the method of claim 5 (with Jiang, as shown above), wherein the retrieved model is a network model simulating the release profile of the device based on the pore volume (as shown for claim 1), the connectivity matrix, and a position for each of the one or more pores (with Jiang, as shown for claim 5, i.e. via the use of the extracted pore network).

Regarding claim 8, Zhang discloses the method of claim 1 (as shown above), further comprising:
constructing, based on the pore volume and connectivity, a model of the device, the model predicting a release profile for the device ([0098]: “After the REV criterion has been met (308), release simulation (309) is then conducted on the three-dimensional volumetric digital representation of the drug release system to predict the drug release profile, such as FIG. 2.” EN: the simulation model is the model for estimating. It is based on the REV which is based on the pore volume and connectivity as shown for the preceding limitation); and
calibrating the constructed model ([0055]: “performing an empirical-based release simulation”; [0098]: “the drug release simulation can, for example, be empirical-based”; [0124]: “Other alternative approaches that can be used include empirical models (such as averaging pore size from the voxels and correlating it with tortuosity and diffusivity coefficient),”; EN: see also background [0012] – “correlated porous microstructure of a lyophilized solid with the sublimation rate, where average pore size is used to derive the effective diffusivity coefficient through an empirical relationship”. “Empirical” based methods are “calibrated”, i.e. correlated with empirical data.) ,
wherein retrieving a model for estimating the release profile of the device comprises retrieving the calibrated model ([0055], [0098], [0124] as shown for the preceding limitations).

Regarding claim 9, Zhang discloses the method of claim 1 (as shown above).
Zhang does not explicitly disclose further comprising adjusting one or more parameters of a process for manufacturing the device based on the estimated release profile.
However, Zhang teaches the importance of test manufacturing process parameters using manufactured designs ([0005]: “In-vitro dissolution testing of oral dosage forms measures the dissolution rate of an amount of a drug substance going from a solid state into a solution per unit time under standardized conditions. The goals of a dissolution test include: prediction of bioavailability (a surrogate parameter of the therapeutic efficacy), indication of the robustness of the dosage form (drug product safety), and implication of variations in the manufacturing process (which may have a critical influence on performance).” And [0084]: “The interplay of formulation, material properties, manufacturing process and release environment complicates a LAP controlled release design. Characterization using conventional laboratory based methods are very challenging due to insufficient resolutions and lengthy time. Therefore, novel characterization tools and analysis approaches, such as a high resolution imaging technique, advanced imaging analytics and image-based modelling and simulation, can be very beneficial for fundamentally understanding and predicting extended drug release performance.”);
and the use of the image-based simulation as an alternative of the traditional testing proceses ([0089]: “Image-based computation method allows for modifications of drug microstructures in a cost effective manner, instead of manufacturing of new samples”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zhang in view of the further teachings of Zhang to include “further comprising adjusting one or more parameters of a process for manufacturing the device based on the estimated release profile” by using microCT imaging-based simulation to test manufacturing process parameters since Zhang discloses the importance of the parameters and explicitly discloses the use of the simulation methods in lieu of the in vitro and in vivo testing of manufactured devices, e.g. from [0084] – “The LAP design requires a very long time to complete a laboratory release test, so there is a need for an alternative, more efficient method” and [0089] as cited above.

Regarding claim 10, Zhang discloses the method of claim 1 (as shown above), wherein the device is a controlled release implant and the compound is an active pharmaceutical ingredient ([0083]: “One embodiment is used for a long-acting parenteral (LAP) controlled release drug. Due to the often utilized extended release (ER) design, LAP can maintain therapeutic drug concentration over extended durations, thus reducing dosing frequency, improving patient adherence and enhancing treatment outcome”; [0084]: “hese novel characterization tools and analysis approaches can predict release profile accurately and efficiently, and ultimately aid in the design of robust, efficacious and scalable implant formulations.”).

Regarding claims 11-16 and 18-20, the claims recite a system for performing the methods of claims 1-6 and 8-10. Zhang discloses the system performing the methods, see figs 13-14 and [0150]-[0153]. The method performed by the system is disclosed as shown for claims 1-6 and 8-10.

Response to Arguments
REJECTIONS UNDER 35 U.S.C. §§ 112(a),(b) & (f)
Examiner: In view of the amendment to the claims, claims 11-16 and 18-20 are no longer interpreted under 35 USC §112(f). The associated rejections under 35 USC §112(a) and (b) are withdrawn in view of the claims not being interpreted under 35 USC §112(f).

REJECTIONS OF CLAIMS 4, 10, 14, AND 20 UNDER 35 U.S.C. § 112(b)
Applicant (PP7-8):
Claims 4 and 14 were rejected as indefinite. Specifically, the examiner states that the term " minimalistic model" is not sufficiently clear. However, the specification describes the "minimalistic model" recited in claims 4 and 14. See specification at [0055]. In particular, the specification provides a standard by which a person having ordinary skill in the art could determine whether a model is minimalistic or not. See id. For example, the specification describes that "[a] minimalistic model ... can predict the release profile of a class of controlled release devices based on an idealized geometry, providing a convenient means of extracting relevant features to the release profile." Id. Furthermore, "[a] constructed minimalistic model can use pore volume and connectivity number data for a plurality of pores of a controlled release device to predict the release profile for the controlled release device." Id. The specification also describes a specific example embodiment in which model is minimalistic "relative to previous methods of predicting release profile ... [that] relied on experimentally mapping the release profile or required the use of additional features (such as neck radius) not used by the minimalistic model." Id. In sum, a person having ordinary skill in the art, having read the specification and claims, would understand the scope of the term "minimalistic model" in this context.
Examiner’s response:
The examiner respectfully disagrees; however, upon further consideration, the rejection under 35 USC §112(b) is withdrawn. First, please consider that the citation of [0055] presented in the argument is preceded by “In some implementations”, i.e. there may be some implementations where this is not required. Also, please consider that the specification at [0056]-[0060] describes what a “minimalistic” model may be able to do “in some implementations” which also indicates no requirement on the implementation. Accordingly, the term “minimalistic” is interpreted as merely a label, i.e. any model may be considered minimalistic with no associated requirement. Accordingly, the rejection under 35 USC §112(b) is withdrawn.

Applicant (P8):
Claim 10 and 20 were rejected as indefinite for use of the term "long-term release implant." While Applicant does not agree, in the spirit of compact prosecution, claims 10 and 20 have been amended to replace "long-term release implant" with "controlled release implant" as supported by the specification at [0033]. Thus, the rejection of claims 10 and 20 is moot and should be withdrawn.
Examiner’s response:
The rejection is withdrawn in view of the amendment to the claims.

REJECTIONS UNDER 35 U.S.C. §§ 102 and 103
Applicant (P9:¶¶2-3):
The examiner states that "Zhang does not explicitly disclose performing an erosion/dilation process on the unlabeled mask to remove at least some of the necks resulting in disconnected pores" and instead cites to Jiang at paragraph [ 48] as supposedly teaching this feature. However, Jiang describes the removal of "all tiny isolated pores (not connected to any boundary)" and "all larger isolated foreground 26-components (pores)." Id. The removal of the pores themselves is not the same as the claimed "removing the necks connecting at least some of the pores," as the claimed pores are not removed when the necks are removed. Furthermore, [0048] of the specification notes that "[t]he unlabeled mask can first be eroded until the necks 420 have been eroded away, leaving the unlabeled pores 410 disconnected from each other (albeit at a smaller size)." Hence, Jiang removes pores rather than remove necks (e.g., to leave behind pores), as claimed.
Accordingly, claim 1, similarly amended claim 11, and the claims dependent therefrom are allowable over the cited references. In view of the foregoing, these rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 should be withdrawn.
Examiner’s response:
The examiner respectfully disagrees. In particular, note that Jiang is using a 3x3x3 erosion which is the same operation described in the instant specification at [0048] as an operation that removes necks. Further note that Jiang’s methods describe all pores and necks as “pores”, see Jiang at P9:§4.1.4 – “The bond is a pore element that links node(s). After removing all backbones of pore bodies, the remaining voxels in the skeleton can be clustered into backbones of different bonds (pore throats) (see Figures 6g and 6h).” Accordingly, as described in the instant specification the operation performed will remove necks; and as also described in Jiang the erosion which removes “pores” is removing “pore throats [necks]”. Accordingly, the argument is unpersuasive.
Note that the amendment to the claims necessitated the new citation in the Jiang disclosure for “extracting, using the labeled pores, a set of features including a pore volume and connectivity” and accordingly necessitated the new grounds of rejection.

Conclusion
Claims 1-6, 8-16, and 18-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 4783751 A
Discussing pore network analysis including the use of erosion and dilation operations, e.g. “Examination of the result of successive iterations of the erosion-dilation cycle (FIG. 8) shows the number of iterations necessary to break (and therefore define) the thinnest pore throat(s), if any. Each iteration will break larger and larger pore throats until finally the basic pore (the areas of largest diameter) remains”
US 20170372470 A1
Discussing the use of erosion/dilation operations for image segmentation in pore network analysis
BARMAN, SANDRA ERIKSSON. The pore geometry of pharmaceutical coatings: statistical modelling, characterization methods and transport prediction. PhD Thesis, Chalmers Tekniska Hogskola (Sweden), 2020. 63 pages
Discussing characterization of pharmaceutical coatings including the use of erosion/dilation processes

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147